DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to RCE filed on 02/19/2021.
Claims 5-34, 37, 39-40, and 44 are canceled. 
Claims 1-4, 35-36, 38, 41-43 and 45-47 are currently pending.

Allowable Subject Matter
Claims 1-4, 35-36, 38, 41-43 and 45-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1-4, 35-36, 38, 41-43 and 45-47 distinguish over the prior art for the following reasons:As per claim 1, the primary reason for the indication of the filed subject matter as free of prior art, is the inclusion of the following limitations, in the specific combination claimed by the applicant: A system for assembling, analyzing, facilitating access to, and performing actions based on health information, the system comprising a plurality of patient state objects, wherein each patient state object: a) corresponds to, and provides a holistic and continuously updateable view of, a different patient from a plurality of patients registered with the system; wherein: A) the system comprises a non-transitory computer readable medium storing instructions encoding an action controller engine (ACE) having a plurality of rules for determining actions to perform based on data from patient state objects; B) for each patient state object from the plurality of patient state objects, the system is adapted to cause the ACE to evaluate rules for taking action based on data from patient state objects based on one or more of: i) receipt of a message indicating an update to that patient state object; and ii) a time based trigger for running rules in a batch process C) the plurality of rules for the ACE are organized into a plurality of nodes; D) the plurality of nodes into which the rules for the ACE are organized comprise a plurality of macro nodes, wherein each macro node: I) is dedicated to a specific rule type; and I) comprises a set of micro nodes, wherein each micro node: a) comprises one or more rules which, when that micro node is run for a patient, are evaluated with data from the patient state object corresponding to the patient for which that micro node is run; b) has a single output instruction it could potentially issue upon being run; and c) has a local priority establishing an order in which it is run in the macro node it is comprised by: 2 0128061.0638568 4812-3786-2608v2E,) the ACE is configured to perform a smart symptom tracker ("SST") session for a patient by performing a set of acts comprising: D running each macro node from the plurality of macro nodes in a predetermined sequence, wherein, for each macro node, running that macro node comprises running the micro nodes comprised by that macro node for the patient for which the SST session is being performed in descending order of the local priorities of those micro nodes, II  adding all output instructions issued by the micro nodes comprised by the macro nodes while running the macro nodes in the SST session for the patient to a stack, and III) holding the output instructions issued by the micro nodes comprised by the macro nodes while running the macro nodes in the SST session for the patient in the stack until the SST session for the patient is concluded, F) the system is adapted to, after the SST session for the patient is concluded, provide the patient for whom the SST session was performed with information specified by the output instructions added to the stack during the SST session for the patient via an interface on a computing device associated with the patient for whom the SST session was performed, wherein the plurality of macro nodes comprises:  a macro node dedicated to triage instruction rules, wherein the macro node dedicated to triage instruction rules is first in the predetermined sequence and comprises: a) a micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to call 911, wherein the local priority of this micro node is greater than the local priority of all other micro nodes within the macro node dedicated to triage instructions, b} a micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to call a physician, wherein the local priority of this micro node is greater than the local priority of all other micro nodes within the macro node dedicated to triage instructions, with the exception of the micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to call 911, c) a micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to take action if there is no improvement 3 0128061.0638568 4812-3786-2608v2after 24 hours, wherein the local priority of this micro node is less than the priority of the micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to call a physician but greater than the local priority of all other micro nodes within the macro node dedicated to triage instructions, and d) a micro node comprising one or more rules which, when evaluated, could potentially issue an instruction that no triage action should be taken, wherein the local priority of this micro node is less than the priority of all other micro nodes within the macro node dedicated to triage instructions, ii) a macro node dedicated to medication instruction rules, wherein the macro node dedicated to medication instruction rules is second in the predetermined sequence and comprises: a) a micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to use a medical device, wherein the local priority of this micro node is greater than the local priority of all other micro nodes within the macro node dedicated to medication instructions; and b) a micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to take a medication, wherein the local priority of this micro node is greater than the local priority of all other micro nodes within the macro node dedicated to medication instructions, with the exception of the micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to use a medical device; and iii) a macro node dedicated to future instruction rules, wherein at least one micro node comprised by the macro node dedicated to future instruction rules comprises one or more rules which, when evaluated, could potentially trigger a future SST session after conclusion of the SST session being performed for the patient.
The closest available prior art of record are as follows:
Green (US 2011/0246224 A1) a system for assembling, analyzing, facilitating access to, and performing actions based on health information, the system comprising a plurality of patient state objects, wherein each patient state object: {Green [Abstract] describes an EHR system which includes patient state objects, or data in regards to each patient).
Moore (US 2008/0040151 A1) teaches a system having the limitations of: b) is a data structure adapted to store, for the patient to whom it corresponds, data comprising: (Moore [0125] OPML [0213] metadata store)  i) physiological data regarding that patient; (at least Moore [0947] describes the physiological data regarding that patient) ii) behavioral data regarding that patient; and  iii) demographic data regarding that patient; (at least Moore [0694] describes the demographic data regarding that patient) c) stores all health data used by the system for performing actions for the patient to which it corresponds, (at least Moore [0694] describes all types of health data)
However, Green and Moore do not fairly teach or suggest a system  wherein: A) the system comprises a non-transitory computer readable medium storing instructions encoding an action controller engine (ACE) having a plurality of rules for determining actions to perform based on data from patient state objects; B) for each patient state object from the plurality of patient state objects, the system is adapted to cause the ACE to evaluate rules for taking action based on data from patient state objects based on one or more of: i) receipt of a message indicating an update to that patient state object; and ii) a time based trigger for running rules in a batch process C) the plurality of rules for the ACE are organized into a plurality of nodes; D) the plurality of nodes into which the rules for the ACE are organized comprise a plurality of macro nodes, wherein each macro node: I) is dedicated to a specific rule type; and I) comprises a set of micro nodes, wherein each micro node: a) comprises one or more rules which, when that micro node is run for a patient, are evaluated with data from the patient state object corresponding to the patient for which that micro node is run; b) has a single output instruction it could potentially issue upon being run; and c) has a local priority establishing an order in which it is run in the macro node it is comprised by: 2 0128061.0638568 4812-3786-2608v2E,) the ACE is configured to perform a smart symptom tracker ("SST") session for a patient by performing a set of acts comprising: D running each macro node from the plurality of macro nodes in a predetermined sequence, wherein, for each macro node, running that macro node comprises running the micro nodes comprised by that macro node for the patient for which the SST session is being performed in descending order of the local priorities of those micro nodes, II  adding all output instructions issued by the micro nodes comprised by the macro nodes while running the macro nodes in the SST session for the patient to a stack, and III) holding the output instructions issued by the micro nodes comprised by the macro nodes while running the macro nodes in the SST session for the patient in the stack until the SST session for the patient is concluded, F) the system is adapted to, after the SST session for the patient is concluded, provide the patient for whom the SST session was performed with information specified by the output instructions added to the stack during the SST session for the patient via an interface on a computing device associated with the patient for whom the SST session was performed, wherein the plurality of macro nodes comprises: a macro node dedicated to triage instruction rules, wherein the macro node dedicated to triage instruction rules is first in the predetermined sequence and comprises: a) a micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to call 911, wherein the local priority of this micro node is greater than the local priority of all other micro nodes within the macro node dedicated to triage instructions, b} a micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to call a physician, wherein the local priority of this micro node is greater than the local priority of all other micro nodes within the macro node dedicated to triage instructions, with the exception of the micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to call 911, c) a micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to take action if there is no improvement 3 0128061.0638568 4812-3786-2608v2after 24 hours, wherein the local priority of this micro node is less than the priority of the micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to call a physician but greater than the local priority of all other micro nodes within the macro node dedicated to triage instructions, and d) a micro node comprising one or more rules which, when evaluated, could potentially issue an instruction that no triage action should be taken, wherein the local priority of this micro node is less than the priority of all other micro nodes within the macro node dedicated to triage instructions, ii) a macro node dedicated to medication instruction rules, wherein the macro node dedicated to medication instruction rules is second in the predetermined sequence and comprises: a) a micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to use a medical device, wherein the local priority of this micro node is greater than the local priority of all other micro nodes within the macro node dedicated to medication instructions; and b) a micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to take a medication, wherein the local priority of this micro node is greater than the local priority of all other micro nodes within the macro node dedicated to medication instructions, with the exception of the micro node comprising one or more rules which, when evaluated, could potentially issue an instruction to use a medical device; and iii) a macro node dedicated to future instruction rules, wherein at least one micro node comprised by the macro node dedicated to future instruction rules comprises one or more rules which, when evaluated, could potentially trigger a future SST session after conclusion of the SST session being performed for the patient., in the manner and detail as claimed. Based on the evidence presented above, none of the closest available prior art of record fairly teaches or suggests the claimed 
As per claim(s) 2-4, 35-36, 38, 41-43 and 45-47, this/these claim(s) would also be found to be subject matter free of prior art for substantially similar rationale as applied to claim 1 above, and incorporated herein. 
The claims are patent-eligible under 35 U.S.C. 101 because the claims have significantly integrated the abstract idea into a practical application,  and using a scanning device and blockchain  network, would be required for the process and further provides a technological improvement over prior art systems. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQEETH whose telephone number is (571) 272-5442  The examiner can normally be reached on IFP 7am - 10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.M./Examiner, Art Unit 3686    


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686